Citation Nr: 1700946	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from April to May 1980, from January 1981 to January 1984, and from January 1986 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, which, in pertinent part, denied service connection for PTSD.  The Salt Lake City, Utah, RO now maintains jurisdiction in this case.  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim of service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, regardless of the precise diagnosis. 

The Veteran provided testimony during an informal conference with a Decision Review Officer (DRO) in April 2011.  In July 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of each hearing has been associated with his claims file.

This matter was previously before the Board in February 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

In September 2014 and September 2016, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As requested in the February 2014 Board remand, upon re-examination of the Veteran for an acquired psychiatric disability other than PTSD, the examiner was to consider all mental health disabilities diagnosed since the institution of the claim and determine whether any such disability was etiologically related to the Veteran's first two periods of active service (and not the last period of service with the United States Marines, from which he received a bad conduct discharge). 

In an April 2014 VA examination report, the examiner noted that the Veteran reported that his problems with depression and anxiety began in September 1981, well into his second period of active service.  He reported trouble sleeping, and that he was anxious a lot of the time.  He further reported that his symptoms became much worse after his experiences with the Marines in his last period of service, when he felt he was "railroaded out" of a military career, and there was nothing he could do about it.  He added that he continued to experience depression post-service, and that he began to self-medicate with illicit drugs.  

At the beginning of the report, the examiner listed a diagnosis of major depressive disorder with anxious distress and then stated that the Veteran met the diagnostic criteria (identified later in the report as the criteria in the DSM V) for depression with anxiety that has been with him since his military service and was exacerbated by his discharge from the Marines with whom he had hoped to make a career.  However, in an August 2014 addendum, the examiner stated that the Veteran became depressed and angry while being processed and receiving a bad conduct discharge from the Marines and that the examiner could find no "substantial evidence" that the military caused the problems or even that they began while he was in service.  

This opinion and the provided rationale are inadequate.  First, the April 2014 findings, that the Veteran's depression with anxiety has been with him since the military, conflict with the August 2014 findings, that there is no substantial evidence that the military caused the Veteran's mental health problems or that they began during service.  

Second, the examiner fails to consider the Veteran's reports from the April examination of the onset of depression and anxiety symptoms during an honorable period of service and the continuation and exacerbation of those symptoms during and after service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 
21 Vet. App. 23 (2007).  

Finally, it appears that the examiner has applied an incorrect standard in this case, as he stated that there was not "substantial evidence" that any mental health symptoms began during service.  The correct standard, as explained in the Board's 2014 remand, is whether any acquired psychiatric disability "at least as likely as not" began during or as a result of active service.  As such, the claim must be remanded in order to obtain the requested VA opinion.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain all outstanding VA medical records created since September 2014 and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.
2.  The AOJ shall afford the Veteran a VA psychiatric examination with an appropriate physician so as to determine the precise nature and etiology of the asserted psychiatric disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is directed to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner shall also provide an opinion as to whether any other psychiatric disability diagnosed during the pendency of this claim at least as likely as not had its onset in service or is the result of a disease or injury in service.  The examiner should specifically state in which period of service the disability began or to which it can be attributed, if possible.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric 
disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A thorough explanation for any opinion offered must be provided.  If the examiner determines that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this determination should be offered and any outstanding evidence that would enable the examiner to provide the opinion should be identified.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




